Citation Nr: 0025311	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for obesity as 
secondary to service-connected disability of the knees.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected disability of the knees.

3.  Entitlement to service connection for a disability of the 
ankles and feet manifested by dependent edema as secondary to 
service-connected disability of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1951 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's  obesity and his service-connected disability 
of the knees.

2.  There is no competent medical evidence of a nexus between 
the veteran's hypertension and his service-connected 
disability of the knees.

3.  A disability of the ankles and feet manifested by 
dependent edema was caused by the service-connected 
disability of the knees.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for obesity as secondary to his service-connected bilateral 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


2.  The veteran's claim of entitlement to service connection 
for hypertension as secondary to his service-connected 
bilateral knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  A disability of the ankles and feet manifested by 
dependent edema is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his obesity, hypertension, and 
dependent edema are related to his service-connected 
disability of the knees.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Disability which is proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be granted for the degree of 
aggravation to a non-service connected disorder which is 
proximately due to or the result of a service connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, on appellate review of a claim for service 
connection, the Board must first determine whether the 
veteran has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board observes that the veteran has been granted service 
connection for a bilateral knee disability.

I.  Obesity and Hypertension

Since obesity is not medically recognized as a chronic 
disability, and in the absence of a diagnosed disability for 
which obesity could be recognized as a symptom, it would 
appear that this claim is not well grounded on that basis.  
In any event, even if the veteran's obesity is determined to 
be a chronic disability, there is no medical evidence of a 
nexus between obesity and any incident of active duty.  Thus, 
service connection for obesity is not warranted.

Service medical records show no diagnosis of or treatment for 
hypertension.  VA Medical records include a diagnosis of 
hypertension, thus satisfying the requirement that there be 
competent medical evidence of a current disability.  See 
Epps.  However, a review of the record reveals that there is 
no medical evidence linking the veteran's hypertension to his 
service-connected disability of the knees.  As for the 
veteran's contentions that his hypertension is related to his 
disability of the knees, the etiology or pathology of a 
disability or disease involves a medical question that the 
veteran is not qualified to answer.  "Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a); where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself."  
Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  In the 
present case, there is no competent evidence in the form of 
medical evidence linking the veteran's hypertension to his 
disability of the knees, and, under such circumstances, the 
claim is not well grounded.

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claims well grounded.  See 38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board 
is aware of no circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claims for service 
connection plausible.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

II.  A Disability of the Ankles and Feet Manifested by 
Dependent Edema

VA medical records reveal clinical findings of edema of the 
lower extremities.  In a May 1995 letter, a VA health 
professional stated that the veteran had venous insufficiency 
which could be related to his past knee surgeries.  In an 
August 1997 medical record, a VA physician stated that the 
veteran's increased edema of the pretibial area and dorsum of 
the foot was "likely a sequela" of his previous knee 
surgery.

After a careful review of the evidence, the Board finds that 
the evidence supports the grant of service connection for a 
disability of the ankles and feet manifested by dependent 
edema, as proximately due to or the result of a service 
connected disability.  VA health professionals have linked 
the veteran's edema to his service-connected knee disability, 
and the opinions are uncontroverted.  Accordingly, secondary 
service connection for a disability of the ankles and feet 
manifested by dependent edema is warranted.









ORDER

Entitlement to secondary service connection for obesity and 
hypertension is denied.  

Entitlement to secondary service connection for a disability 
of the ankles and feet manifested by dependent edema is 
granted.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

